211 F.2d 651
94 U.S.App.D.C. 41, 54-1 USTC  P 9312
ABERNETHY et al.v.COMMISSIONER OF INTERNAL REVENUE.
No. 11977.
United States Court of Appeals District of Columbia Circuit.
Argued March 17, 1954.Decided April 1, 1954.

Mr. J. Barrett Carter, Washington, D.C., for petitioners.
Mr. Robert B. Ross, Special Assistant to the Attorney General, Department of Justice, Washington, D.C., a member of the bar of the Supreme Court of Florida, pro hac vice, by special leave of Court, with whom Messrs. Ellis N. Slack and Robert N. Anderson, Special Assistants to the Attorney General, Department of Justice , were on the brief, for respondent.  Messrs. Lee A. Jackson and George F. Lynch, Special Assistants to the Attorney General, Department of Justice, and Mr. Christopher A. Ray, Washington, D.C., Special Attorney, Internal Revenue Service, entered appearances for respondent.
Before EDGERTON, PRETTYMAN and BAZELON, Circuit Judges.
PER CURIAM.


1
This is a petition to review a decision of the Tax Court of the United States, which sustained a proposed deficiency in income taxed for 1949 sought to be imposed upon $2,400 paid by Calvary Baptist Church to its retired pastor 'as a token of its gratitude and appreciation,' as it was phrased in the first resolution on the subject, adopted in 1941, or 'in appreciation of his long and faithful services', as it was phrased in the later resolution of 1944.


2
The order of the Tax Court is reversed upon authority of Bogardus v. Commissioner of Internal Revenue,1 Schall v. Commissioner of Internal Revenue,2 Mutch v. Commissioner of Internal Revenue,3 and Hershman v. Kavanagh.4


3
Reversed.



1
 1937, 302 U.S. 34, 58 S.Ct. 61, 82 L.Ed. 32


2
 5 Cir., 1949, 174 F.2d 893


3
 3 Cir., 1954, 209 F.2d 390


4
 D.C.E.D. Mich., 120 F.Supp. 956, June 29, 1953, affirmed per curiam, 6 Cir., 1954, 210 F.2d 654